 

 

Case 1:21-cv-00058-JRH-BKE Document1 Filed 04/01/21 Page 1 of 6

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
ANGELA C. BAKOS, ) CIVIL ACTION FILE
) NO:
Plaintiff, )
)
vs. ) COMPLAINT

)
UNUM LIFE INSURANCE COMPANY __)
OF AMERICA, )
)
Defendant. )

NOW COMES ANGELA C. BAKOS, Plaintiff in the above-styled matter, pleading

against the Defendant, Unum Life Insurance Company of America, and shows unto the Court the

following:

1.
This action arises under the Employee Retirement Income Security Act of 1974 (ERISA)
29 U.S.C. Sections 1132 (1), (e), (f), and (g) as well as 28 U.S.C. Section 1331, as this action
involves a federal question and a claim by Plaintiff for employee benefits under an employee

benefit plan regulated and governed under ERISA.

2.
The Defendant, Unum Life Insurance Company of America, (hereinafter designated as
“Defendant Insurer”) is a duly organized and existing foreign insurance company domesticated

under the laws of the State of Maine. Defendant Insurer can be served in the State of Georgia by

 
 

 

Case 1:21-cv-00058-JRH-BKE Document1 Filed 04/01/21 Page 2 of 6

serving its registered agent, Corporation Service Company, at 40 Technology Parkway South,
Suite 300, Norcross, Georgia 30092.
3.

Venue is proper pursuant to the provisions of 29 U.S.C. Section 1132(e)(2) as a substantial
part of the events that give rise to Plaintiff’s claims arose in the Augusta Division of the Southern
District of Georgia in that one or more of the breaches complained of in this complaint occurred
in said district and division.

4,

At all times mentioned herein Plaintiff was a covered participant in an ERISA plan issued
by Defendant Insurer to her then employer, Christopherson Properties, as policyholder, which
Plan provided, among other benefits, for short term and long term disability benefits as well as
life insurance benefits to Plaintiff.

5.

Pursuant to the terms and provisions of the Christopherson Properties ERISA Plan, the

Defendant, Insurer was designated as the plan’s “claims fiduciary.”
6.
Defendant Insurer was given “discretionary acts” authority to administer the Plan as per

the following terms of the Plan:

The Plan, acting through the Plan Administrator, delegates to Unum, and its affiliate
Unum Group discretionary authority to make benefit determinations under the Plan
Unum and Unum Group may act directly or through their employees and agents or
further delegate their authority through contracts, letters or other documentation or
procedures to other affiliates, persons or entitles. Benefit determinations include
determining eligibility for benefits and the amount of any benefits, resolving factual
disputes, and interpreting and enforcing the provisions of the Plan. All benefit
determinations must be reasonable and based on the terms of the Plan and the facts

and circumstance of each claim.

 
 

 

Case 1:21-cv-00058-JRH-BKE Document1 Filed 04/01/21 Page 3 of 6

7.

On or about August 6, 2014 while fully covered under the Plan, Plaintiff was awarded

disability benefits as well as a waiver of life insurance premiums effective December 1, 2014.
8.

Later, on or about July 16, 2015, Defendant Insurer notified Plaintiff that she did no
longer met the Plan’s disability definition as of April 14, 2015 and immediately ceased paying
any monthly disability benefits to Plaintiff.

9.

As required by the Plan’s terms, Plaintiff timely appealed the termination of her disability
benefits and life insurance waiver of premium requiring the Defendant Insurer to review its
denial.

10.

Thereafter, on June 27, 2016, Defendant Insurer notified Plaintiff that it denied her appeal
and without specifying any appeal deadlines informed Plaintiff that if she disagreed with its
decision she had the “right to bring a civil suit under section 502(a) of the Employee Retirement
Income Security Act of 1974.”

11.

Pursuant to the provisions of Defendant Insurer’s Plan there is a reduction in monthly

benefits should a claimant such as Plaintiff be awarded Social Security disability benefits. In

fact, these Plan documents even provide that, if requested, Defendant Insurer would assist

Plaintiff in so applying.

 
 

 

Case 1:21-cv-00058-JRH-BKE Document1 Filed 04/01/21 Page 4 of 6

12.

Plaintiff did in fact apply for Social Security disability benefits on January 13, 2015, and
on September 7, 2017, after appealing to a law judge hearing, was awarded a partially favorable
decision finding she was disabled beginning December 18, 2015.

13.

Since this date postdated April 14, 2015, the date Defendant Insurer determined Plaintiff
to be last disabled, the Plaintiff appealed and sought review by the Social Security Appeals
Council. On May 22, 2018 the Appeals Council denied review.

| 14.

Plaintiff then timely appealed this denial to federal district court which appeal resulted in

a remand to the Social Security Administration to re-evaluate Plaintiff’s disability evidence.
15.

After another Social Security disability law judge hearing, Plaintiff received a fully
favorable Social Security disability decision dated March 2, 2020 finding she had been disabled
since August 5, 2014. Plaintiff was without any fault for the lengthy delay in her ultimately
obtaining Social Security disability benefits.

16.

On August 10, 2020, Plaintiff submitted all relevant Social Security documents, including

the recent fully favorable decision, to Defendant Insurer requesting that the it re-open the June

27, 2016 denial of her claims for benefits.

 
 

 

Case 1:21-cv-00058-JRH-BKE Document1 Filed 04/01/21 Page 5 of 6

17.

On August 19, 2020, Defendant Insurer denied the re-opening of Plaintiff’s claim stating
that her “appeal review is complete and no further review will be done.” In the denial Plaintiff
was informed of her right to bring a court claim under ERISA.

18.

Defendant Insurer is acting under a conflict of interest and in so acting has abused its
discretion as a claims fiduciary and has failed to apply the proper standards in evaluating and in
assessing Plaintiffs continuing disability.

19.
Defendant’s decision denying Plaintiff’s application for disability related benefits is

incorrect in that, among other reasons:

A. The decision is unreasonable and does not constitute a reasonable analysis of all the
medical data and information submitted to Defendant;

B. The decision is unreasonable in that substantially all the evidence clearly establishes
that Plaintiff cannot perform the majority of the duties of her job description at
Christopherson Properties;

C. Defendant Insurer should be estopped from denying a re-opening of Plaintiff's
application or appeal because the Unum Plan implicitly required Plaintiff to apply for

Social Security disability and even offered assistance, if needed.
20.

Plaintiff is entitled to an award of her reasonable attorney’s fees as may be authorized

under ERISA.

 
 

 

Case 1:21-cv-00058-JRH-BKE Document1 Filed 04/01/21 Page 6 of 6

WHEREFORE, Plaintiff demands that she have judgment against Defendant as follows:

A. That a determination be made that she is disabled and continues to be disabled as
defined under the Defendant’s disability plan;

B. That she be awarded a waiver of life insurance premiums on her life insurance and
that she be awarded back and future disability benefits;

C. That alternatively the Defendant Insurer be required to re-open Plaintiffs claim and
make a new decision on the basis Plaintiff was ultimately awarded Social Security
disability benefits

D. That she be awarded reasonable attorney's fees under ERISA;

E. That she be awarded necessary equitable relief including an estoppel due to the
necessary time required for Plaintiff to pursue her Social Security appeal; and

F. That she be awarded the costs and interest of this action.

McCRACKEN LAW OFFICE

WILLIAM R. McCRACKEN
Attorney for Plaintiff
GSB# 496600

505 Courthouse Lane
Augusta, Georgia, 30901
(706) 722-3748
wrmlaw@aol.com

 
